DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (Mahajan: Pub. No. 2013/0274624) in view of Bresnick (article entitled: “Machine Learning Algorithm Outperforms Cardiologists Reading EKGs”).
Regarding claim 31 (with substantially identical comments applying to patentably indistinct claims 40, 49 and 56), Mahajan discloses a computing device 430 comprising: a storage medium 472; and processing circuitry 470 operably coupled to the storage medium (Fig. 4) and configured to: receive electrocardiogram (ECG) data (par. 0006) sensed by an implantable cardiac monitoring device (IMD 105); apply a machine learning model 702, to the received cardiac electrogram data to: determine, based on the machine learning model, that an episode of arrhythmia of a particular type has occurred in a patient (pars. 0006, 0007); and determine a level of confidence in the determination that the episode of arrhythmia of the particular type has occurred in the patient (par. 0033); and output, for display to a user, at least a portion of the cardiac electrogram data, a first indication that the episode of arrhythmia of the particular type has occurred in the patient, and a second indication of the level of confidence that the episode of arrhythmia of the particular type has occurred in the patient (Fig. 10).
While Mahajan does not explicitly state that the machine learning model is trained using cardiac electrogram data for a plurality of patients, using cardiac electrical data from a population of patients is well-known in the medical art as taught by Bresnick.  Bresnick discloses that large training datasets (in this case: 64,000 ECGs from 29,000 patients) may be used to develop the machine learning model. Training to include a large population of patients enables more robust models to be developed over that which can be developed based on any one individual alone, thus improving diagnostic performance even when presented new patients or subjects that have never been involved in training of the machine learning model.  To thus adapt the system of Mahajan to apply a machine learning model trained using cardiac electrogram (ECG) data for a plurality of patients in order to improve diagnosis of the detected electrograms would have been considered blatantly obvious to those of ordinary skill in the art.
Regarding claims 32, 41, 50 and 57, Mahajan discloses that the at least a portion of the cardiac electrogram data comprises an ECG waveform (see Fig. 10; par. 0060).  Mahajan further applies an annotation text to the section of waveform indicating the type of arrhythmia (Fig. 10, e.g., “SVT”).  Official Notice is additionally taken that it is old and well-known in the art of ECG diagnostics to annotate the ECG waveform itself with an indication of the type of arrhythmia occurring.  Such a feature allows a clinician to quickly interpret the ECG and associate particular sections thereof with specific identified arrhythmias to gain better insight into the patient’s condition.  As taught by Mahajan, the various types of information presented for the purpose of monitoring, diagnosis, and/or treatment, is a matter of obvious design (par. 0079).
Regarding claims 33 and 42, note Fig. 10.
Regarding claims 36, 45, 51 and 58, see par. 0004.
Regarding claims 37, 46, 52 and 59, Bresnick teaches that a large number of ECG waveforms (e.g., 64,000) may be used to train the machine learning model.  Each waveform is labeled/annotated to correspond to one of fourteen rhythm classes.

Regarding claim 55, Official Notice is taken that it is old and well-known to perform cloud-based computing in medical systems.  Such a feature allows intensive computations to occur 
Claims 34, 35, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan and Bresnick as applied to claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59 above, and further in view of Lord (Pat. No. 9,743,890).
Regarding claims 34, 35, 43 and 44, Mahajan and Bresnick do not discuss determining that the user is a basic user or an advanced user, and in response, outputting the recited first and second indicators along with one or more of the respective parameters listed.  Lord discloses that it may be advantageous to determine whether or not a user is an advanced user in a related medical device (by default, a user that fails to access the expanded features, by failing to enter the appropriate code, failing to pass any required biometric test, etc., is determined to be a basic user) and upon determining that an advanced user (or basic user) is present, outputs appropriately detailed information, including the ECG (col. 2, lines 13-61, col. 4, lines 11-31).  Such a feature may prevent misinterpretation and inappropriate action by novice users, while still allowing professionals ready access to critical information (col. 2, lines 13-34).  Novice users may benefit by not being overwhelmed with too much information or information that they are not equipped to process effectively.  To therefore provide the information detected and determined by Mahajan (i.e., the first and second indicator and at least one of the listed parameters as discussed above in the rejection of claims 31, 32, 40 and 41) in response to determining that the user is an advanced user (or basic user), would have been considered obvious to those of ordinary skill in the art looking to limit misinterpretation and inappropriate actions by lay users.
Claims 39, 48, 53 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan and Bresnick as applied to claims 31-33, 36-38, 40-42, 45, 46, 49-51, 54 and 56-59 above, and further in view of Bardy et. al. (Bardy: Pub. No. 2016/0192853).
Mahajan and Bresnick do not discuss the use of ECG subsections such as recited.  Such a practice is, however, old and well-known in the ECG diagnostic arts as shown by Bardy.  Bardy teaches that outputting such “snapshot” views of subsections before, during and after arrhythmia episodes enhances diagnostic specificity of cardiac rhythm disorders and provides physiological context to improve diagnostic ability (par. 0042).  To therefore include known partitioning of the ECG in the system/method of Mahajan to reap this benefit would have been considered obvious to any artisan of ordinary skill in the ECG diagnostic arts.
Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan and Bresnick as applied to claims 31-33, 36-38, 40-42, 45-47, 49-52, 54 and 56-59 above, and further in view of Saren (Pub. No. 2019/0378620).
Mahajan and Bresnick do not discuss cloud-based computing.  Those of ordinary skill in the art have long recognized cloud-based computing as a viable option in any device requiring intensive processing.  Saren, for example, discloses a related device that employs machine learning based on a plurality of patients (par. 0027), where analytics units for indicating various heart arrhythmias based on ECG data may be implemented in a computing cloud (par. 0032).  Cloud computing provides many advantages including quick deployment, automatic software updates, adaptability to new technology, ability to perform intensive computations efficiently and effectively, increased collaboration, etc..  To therefore employ such a well-known tactic in the system/method of Mahajan would have been considered blatantly obvious to any artisan of ordinary skill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
May 19, 2022